

117 HR 2979 IH: To amend the Water Infrastructure Finance and Innovation Act of 2014 with respect to the final maturity date of certain loans, and for other purposes.
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2979IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Garamendi (for himself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Water Infrastructure Finance and Innovation Act of 2014 with respect to the final maturity date of certain loans, and for other purposes.1.Maturity dateSection 5029(b)(5) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(5)) is amended—(1)in subparagraph (B), by striking The final maturity date and inserting Notwithstanding subparagraphs (A) and (B), the final maturity date;(2)by redesignating subparagraph (B) as subparagraph (C); and(3)by inserting after subparagraph (A) the following:(B)Projects with a useful life of more than 35 years(i)In generalNotwithstanding subparagraph (A), for a covered project with a useful life of more than 35 years (as determined by the Secretary or the Administrator, as applicable), the final maturity date of a secured loan under this section shall be not later than the earlier of—(I)the date that is 55 years after the date of substantial completion of the relevant project (as determined by the Secretary or the Administrator, as applicable); and(II)if the useful life of the project is less than 55 years, the useful life of the project.(ii)Covered projectsIn this subparagraph, the term covered project means a project with respect to which—(I)an application for assistance under this subtitle has not been submitted before the date of enactment of this clause; and(II)an agreement is entered into under this section on or after such date of enactment for a project carried out using funds specifically provided for such purposes in advance in subsequent appropriations Acts..